DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 03/10/2017. It is noted, however, that applicant has not filed a certified copy of the CN20171014209838 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2020, 10/26/2020 and 12/20/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 12-13, 15-18, 27-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (“Zhu”, US 2016/0286131) in view of Naice et al. (“Naice”, CN105959544).

Regarding claim 1, Zhu discloses a photographing method, applied to a terminal comprising a camera and a display screen, wherein the method comprises: 
receiving an enabling command of a user on the camera (Zhu: see pars. [0045]-[0046], wherein the camera receives the processing mode of a user); 
in response to the enabling command on the camera, displaying, on the display screen, a preview image that is captured in selfie mode by using the camera (Zhu: see pars. [0035], [0049], [0055], in response to the processing mode on the camera, displaying, on the display screen, a preview image that is captured in selfie mode by using the camera); 
in response to receiving an enabling command of the user on a photographing shutter and determining that the selfie mirror switch of the terminal has never been set by a user, displaying a first user interface on the display screen, wherein the first user interface comprises the selection of mirror image or non-mirror image, and the first image is obtained based on the preview image (Zhu: see pars. [0035], [0049], [0051], [0055], [0070], wherein in response to receiving an enabling command of the user on a photographing shutter and determining that the selfie mirror switch of the terminal has never been set by a user as a default state, wherein the first user interface comprises the selection of mirror image or non-mirror image, displaying a first user interface on the display screen, and the first image is obtained based on the preview image); and 
receiving a selection of the user for the first image or the second image on the first user interface, stopping displaying the first user interface on the display screen, and displaying the (Zhu: see pars. [0045]-[0046], [0055], noted that receiving a selection of the user for a mirror or non-mirror image, the processed image is displayed as the preview image that is captured in selfie mode by using the camera).
Zhu does not explicitly disclose that the first user interface comprises a first image and a second image that is a mirror of the first image.
However, Naice teaches that the first user interface comprises a first image and a second image that is a mirror of the first image (Naice: see fig. 3 and page 8, lines 44-46, page 9, lines 1-11, wherein the user interface comprises a non-mirror image and a mirror image).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Naice with the system/method of primary reference to include that the user interface comprises a first image and a second image that is a mirror of the first image. 
One would have been motivated to make easier for the user to observe the non-mirror image and the mirror image before taking image.

Regarding claim 2, Zhu in the combination with Naice discloses the method according to claim 1, wherein the displaying the first user interface on the display screen comprises: stopping displaying, on the display screen, the preview image that is captured in selfie mode by using the camera, and displaying the first user interface (Zhu: see par. [0046], wherein the selection information of a processing mode for the selfie image is received before the selfie image is captured. Clearly, after finishing capturing selfie image, the screen goes back to initial state for choosing the processing mode for the next selfie image).

Regarding claim 3, Zhu in the combination with Naice discloses the method according to claim 1, wherein the first user interface further comprises a preview image that is captured in selfie mode by using a front-facing camera (Zhu: see pars. [0045]-[0046], [0056], wherein the first user interface comprises the processed image that is captured in selfie mode by using the front-facing camera).

Regarding claim 12, Zhu in the combination with Naice discloses the method according to claim 1, wherein the method further comprises: if the selected image is a selfie mirror, setting the selfie mirror switch of the terminal to an enabled state (Zhu: see pars. [0045]-[0046], if the selection mode is a mirror image, setting the processing mode to mirroring processing).

Regarding claim 13, Zhu in the combination with Naice discloses the method according to claim 1, wherein the method further comprises: if the selected image is a selfie non-mirror image, setting the selfie mirror switch of the terminal to a disabled state (Zhu: see pars. [0045]-[0046], if the selection mode is a non-mirror image, setting the processing mode to non-mirroring processing).

Regarding claim 15, Zhu in the combination with Naice discloses the method according to claim 1, wherein the method further comprises: when an image is displayed on the display screen, in response to a mirror transformation command entered by the user, displaying, on the display screen, an image that is a mirror of the image (Zhu: see pars. [0045]-[0046], [0051], [0055], when an image is displayed on the display screen, in response to the processing mode entered by the user, displaying, on the display screen, an image that is a mirror of the image).

Regarding claim 16, Zhu discloses a terminal, wherein the terminal comprises a camera, a display screen, and one or more processors; the one or more processors are configured to: receive an enabling command of a user on the camera (Zhu: see pars. [0045]-[0046], wherein the camera receives the processing mode of a user); in response to the enabling command on the camera and determining that a selfie mirror switch of the terminal is in a system default state, instruct to display, on the display screen, a preview image that is captured in selfie mode by using the camera (Zhu: see pars. [0035], [0049], [0051], [0055], wherein in response to the processing mode on the camera and determining that a selfie mirror switch of the terminal is in a system default state, instruct to display, on the display screen, a preview image that is captured in selfie mode by using the camera); instruct to display a first user interface on the display screen after receiving an enabling command of the user on a photographing shutter (Zhu: see par. [0046], instruct to display the processed image as a preview image after receiving an enabling command of the user on a photographing shutter), wherein the first user interface comprises the selection of mirror image or non-mirror image, and the first image is obtained based on the preview image (Zhu: see pars. [0035], [0049], [0051], [0055], [0070], wherein the first user interface comprises the selection mode of mirror image or non-mirror image, displaying a first user interface on the display screen, and the first image is obtained based on the preview image); and receive a selection of the user for the first image or the second image on the first user interface, instruct to stop displaying the first user interface on the display screen, and display the preview image that is captured in selfie mode by using the camera (Zhu: see pars. [0045]-[0046], [0055], noted that receiving a selection of the user for a mirror or non-mirror image, the processed image is displayed as the preview image that is captured in selfie mode by using the camera); and 
the display screen is configured to display specified content according to a command of the processor (Zhu: see pars. [0045]-[0046], [0055], wherein the display screen display the processed image according to a command of the processor).
Zhu does not explicitly disclose that the first user interface comprises a first image and a second image that is a mirror of the first image.
However, Naice teaches that the first user interface comprises a first image and a second image that is a mirror of the first image (Naice: see fig. 3 and page 8, lines 44-46, page 9, lines 1-11, wherein the user interface comprises a non-mirror image and a mirror image).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Naice with the system/method of primary reference to include that the user interface comprises a first image and a second image that is a mirror of the first image. 
One would have been motivated to make easier for the user to observe the non-mirror image and the mirror image before taking image.

Method claims 17-18 and 27-28, 30 are drawn to the method of using the corresponding apparatus claimed in claims 2-3 and 12-13, 15.  Therefore method claims 17-18 and 27-28, 30 correspond to apparatus claims 2-3, 12-13, 15 and are rejected for the same reasons of obviousness as used above.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (“Zhu”, US 2016/0286131) in view of Naice et al. (“Naice”, CN105959544) and further in view of Peng et al. (“Peng”, US 2015/0015739).

Regarding claim 22, Zhu in the combination with Naice discloses the terminal according to claim 16, wherein the terminal further comprises a memory (Zhu: a picture databases, see par. [0055]).
Zhu in the combination with Naice does not explicitly disclose that the one or more processors are further configured to: receive the selection of the user for the first image or the second image on the first user interface, and instruct the memory to store an image selected from the first image and the second image.
However, Peng teaches that the one or more processors are further configured to: receive the selection of the user for the first image or the second image on the first user interface, and instruct the memory to store an image selected from the first image and the second image (Peng: see par. [0046], wherein a plurality images are displayed and selectively chosen to store the image).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Peng with the system/method of primary references to include that the one or more processors are further configured to: receive the selection of the user for the first image or the second image on the first user interface, and instruct the memory to store an image selected from the first image and the second image.
.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (“Zhu”, US 2016/0286131) in view of Naice et al. (“Naice”, CN105959544) and further in view of Mori et al. (“Mori”, US 2015/0035723).

Regarding claim 31, Zhu in the combination with Naice discloses a non-transitory computer storage medium, comprising a computer instruction, wherein when the computer instruction is run on a terminal, the terminal is enabled to perform the photographing method according to claim 1 (see the analysis of claim 1).
Zhu in the combination with Naice does not explicitly disclose having a multi-screen terminal.
However, Mori teaches having a multi-screen terminal (Mori: see fig. 1A-1C, 3A and par. [0019], [0033], monitor portion 120 of a digital camera 100 and a television 301).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Mori with the system/method of primary references to include a multi-screen terminal.
One would have been motivated to make easier for the user to observe the image data. 

Allowable Subject Matter
Claims 4-5, 14, 20, 26 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHAN T NGUYEN/Patent Examiner, Art Unit 2697       


/LIN YE/Supervisory Patent Examiner, Art Unit 2697